Citation Nr: 0524976	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  02-17 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for hypertension, claimed 
as secondary to a service-connected disorder.

Entitlement to service connection for chronic renal 
insufficiency, claimed as secondary to a service-connected 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied service connection for 
both hypertension and chronic renal insufficiency, both 
claimed as secondary to service-connected disorders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran was afforded a VA 
examination in June 2001.  Also of record is a December 2001 
VA examination report addendum from the June 2001 VA 
examiner.  After a careful review, the Board finds that such 
examination reports are inadequate.  There is no opinion 
offered at all with regard to the veteran's chronic renal 
insufficiency.  Moreover, while the examiner offered an 
opinion that the veteran's hypertension is not secondary to 
his diabetes mellitus, there is no indication that the VA 
examiner reviewed the veteran's claims folder when forming 
his opinion.  As the veteran and his representative both 
claim that treatment records associated with the claims 
folder indicate he had symptoms of diabetes mellitus at the 
same time his hypertension was diagnosed, a thorough review 
of the claims folder is necessary to address the veteran's 
claim.  In addition, the Board notes that the veteran is 
service-connected for post-traumatic stress disorder (PTSD).  
His representative has contended that if the veteran's 
hypertension is not secondary to his diabetes mellitus, it is 
secondary to, or at least aggravated by, his service-
connected PTSD.  No informed medical comment has been offered 
to date regarding this contention.  Accordingly, a new VA 
examination is necessary before a decision may be rendered on 
these claims.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of the veteran's 
hypertension.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.  A notation should be made in the 
report to indicate that the claims folder 
was available for review.  The examiner 
is asked to offer an opinion as to 
whether it is as likely as not that the 
veteran's hypertension could be secondary 
to his service-connected diabetes 
mellitus.  The examiner is also asked to 
offer an opinion as to whether it is as 
likely as not that the veteran's 
hypertension was caused, or is to any 
degree aggravated, by his service-
connected PTSD.

2.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of the claimed 
chronic renal insufficiency.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review.  A notation should be made in 
the report to indicate that the claims 
folder was available for review.  The 
examiner is asked to offer an opinion as 
to whether it is as likely as not that 
chronic renal insufficiency is caused or 
aggravated by the veteran's service 
connected diabetes mellitus.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




